On Petition to Transfer from the Indiana Court of Appeals, No. 49A02-1608-CR-1798 Per Curiam. After a bench trial in Marion Superior Court, Jefferson Jean-Baptiste was convicted of Class A misdemeanor resisting law enforcement. The Court of Appeals reversed Jean-Baptiste’s conviction on grounds of insufficient evidence. The Court of Appeals also sua sponte addressed a constitutional question, and reversed for that reason as well. We granted the State’s petition to transfer by order dated July 27, 2017. We agree with the Court of Appeals that reversal is warranted because the State failed to present sufficient evidence to support Jean-Baptiste’s conviction. We therefore summarily affirm all portions of the Court of Appeals opinion except its sua sponte constitutional analysis and holding, which remain vacated. See Appellate Rule 58(A), In keeping with our longstanding principle of constitutional avoidance, we decline to address that issue. See Citimortgage v. Barabas, 975 N.E.2d 805, 818 (Ind. 2012). All Justices concur.